Citation Nr: 1206856	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for depression prior to January 26, 2006, and in excess of 50 percent as of January 26, 2006.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for depression and assigned a 30 percent disability rating, effective March 14, 2005.  In a February 2007 rating decision, subsequent to the Veteran's filing of a January 2006 Notice of Disagreement, the RO increased the Veteran's disability rating to 50 percent, effective January 26, 2006.  

In a November 2010 decision, the Board remanded the this matter to the RO via the Appeals Management Center in Washington, D.C. for further development, to include the scheduling of the Veteran for a videoconference hearing before a Board Veterans Law Judge (VLJ).  The Veteran testified at a hearing before the undersigned VLJ in January 2012.  A transcript of that hearing is of record.

For the reasons described below, the appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran disagrees with the initial rating assigned to her service-connected depression and contends that a higher disability rating is warranted for her depression symptoms.

At her January 2010 personal hearing, the Veteran contended that her service-connected depression had increased in severity since her previous VA examination.  The Veteran additionally contended that her prior VA examination did not result in an accurate evaluation of the severity of her depression symptoms.  

The Board observes that the Veteran was last afforded a VA examination of her service-connected depression in January 2008.  Consequently, more than four years have passed since this service-connected disability was last evaluated.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  The Board believes that a current evaluation of the Veteran's service-connected depression is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of her increased rating claim, as she has contended that her disability has been increasing in severity.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the Board finds that this case must be remanded in order for the Veteran to be afforded a new and contemporaneous VA mental health examination to assess the current severity of her service-connected depression.

Additionally, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has been receiving regular VA mental health treatment, and records of her VA care, dated since April 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, on remand, all relevant private treatment records should be obtained the RO/AMC.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran reported receiving a prescription for citalopram from her outside primary care physician during a November 2009 VA mental health consultation.  Records of private mental health treatment have not yet been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to her mental health treatment from the VA treatment facility in Tulsa and/or Muskogee, Oklahoma, dated since April 2010.  

2.  Contact the Veteran and request that she provide the names and addresses of all private physicians/medical care providers that have provided her with mental health treatment.  Make arrangement to obtain complete copies of treatment records from any identified providers.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to her service-connected depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss in detail the effect, if any, of the Veteran's depression on her social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If her claim is not granted in full, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


